Exhibit 10.1

 

FIRST AMENDMENT TO

BUSINESS LOAN AGREEMENT

 

This FIRST AMENDMENT TO BUSINESS LOAN AGREEMENT (“Amendment”) is entered into as
of March 25, 2004, between TRM CORPORATION (the “Borrower”) and BANK OF AMERICA,
N.A. (the “Bank”).

 

RECITALS

 

A.            Borrower and Bank are parties to that certain Business Loan
Agreement entered into as of May 15, 2003 (the “Business Loan Agreement”).

 

B.            Borrower and Bank desire to amend the Business Loan Agreement as
set forth herein.

 

NOW THEREFORE, the parties agree as follows:

 

AGREEMENT

 

1.             Recitals.  The Recitals are true.

 

2.             Definitions. Capitalized terms used herein and not otherwise
defined shall have the meaning given in the Business Loan Agreement.

 

3.             Amendment to Section 1.1(a) of the Business Loan Agreement.
 Section 1.1(a) of the Business Loan Agreement is amended in its entirety to
read:

 

“(a)         During the availability period described below, the Bank will
provide a line of credit to the Borrower.  The amount of the line of credit (the
“Facility No. 1 Commitment”) is Eight Million Dollars ($8,000,000).”

 

4.             Amendment to Section 1.4(a) of the Business Loan Agreement. 
Section 1.4(a) of the Business Loan Agreement is amended in its entirety to
read:

 

“(a)         The interest rate is a rate per year equal to the Bank’s Prime Rate
minus 50 basis points.”

 

5.             Release.  Borrower hereby releases Bank and its officers, agents,
successors and assigns from all claims of every nature known or unknown arising
out of or related to the Business Loan Agreement which exists, or but for the
passage of time, could be asserted, on the date Borrower signs this Amendment.

 

1

--------------------------------------------------------------------------------


 

6.             No Further Amendment, Expenses.  Except as expressly modified by
this Amendment, the Business Loan Agreement and all other documents executed by
the parties in connection with the transactions contemplated by the Business
Loan Agreement shall remain unmodified in full force and effect and the parties
hereby ratify their respective obligations thereunder.  Without limiting the
foregoing, the Borrower expressly reaffirms and ratifies its obligation to pay
or reimburse Bank on request for all reasonable expenses, including legal fees
actually incurred by Bank in connection with the preparation of this Amendment,
any other amendment documents and the closing of the transaction contemplated
hereby and thereby.

 

7.             Effective Date.  The foregoing provisions are effective upon
execution hereof.

 

8.             Miscellaneous.

 

(a)  Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same Amendment, it being understood that the Bank
may rely on a facsimile counterpart signature page hereof for purposes of
determining whether a party hereto has executed a counterpart hereof.

 

(b)  Governing Law.  This Amendment and the other agreements provided for herein
and the rights and obligations of the parties hereto and thereto shall be
construed and interpreted in accordance with the laws of the State of Oregon.

 

(c)  Certain Agreements Not Enforceable.  UNDER OREGON LAW, MOST AGREEMENTS,
PROMISES AND COMMITMENTS MADE BY THE LENDERS AFTER OCTOBER 3, 1989, CONCERNING
LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY OR
HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION, AND BE SIGNED BY THE LENDERS TO BE ENFORCEABLE.

 

EXECUTED AND DELIVERED by the duly authorized officers of the parties as of the
date first above written.

 

 

BORROWER:

TRM CORPORATION

 

 

 

 

 

By:

    /s/ Kenneth Lewis Tepper

 

 

 

Name:  Kenneth Lewis Tepper

 

 

Title:  President and Chief Executive Officer

 

 

 

 

BANK:

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

   /s/ Eric Eidler

 

 

 

Name:  Eric Eidler

 

 

Title:  Senior Vice President

 

2

--------------------------------------------------------------------------------